— In an action to foreclose a mortgage, the defendant Antonio Daddi appeals from an order of the Supreme Court, Nassau County (Brandveen, J.), dated October 31, 2007, which denied his motion to set aside a judgment of foreclosure and sale of the same court (McCabe, J.), entered December 21, 2005, and the foreclosure sale conducted on September 26, 2006.
Ordered that the order is affirmed, with costs.
The appellant’s conduct and, inter alia, his stipulation of settlement, constituted a waiver of his purported defenses (see Calderock Joint Ventures, L.P. v Mitiku, 45 AD3d 452 [2007]; Matter of Commercial Bank of Informatics & Computing Technique Dev. Bank Informtechnika v Ostashko, 274 AD2d 516 [2000]; Lomando v Duncan, 257 AD2d 649 [1999]).
*921Since there is no allegation that the plaintiff sought a deficiency judgment against the appellant, it cannot be said that the plaintiffs bid for the property at the foreclosure sale was unconscionably low (see Polish Natl. Alliance of Brooklyn v White Eagle Hall Co., 98 AD2d 400, 407 [1983]).
The appellant’s remaining contentions are without merit or need not be reached in light of our determination. Rivera, J.P., Florio, Dickerson and Chambers, JJ., concur.